962 So. 2d 422 (2007)
STATE of Louisiana
v.
Don MORELAND.
No. 2007-KK-1758.
Supreme Court of Louisiana.
August 30, 2007.
In re Moreland, Don;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. E, No. 501499; to the Court of Appeal, First Circuit, No. 2007 KW 1681.
Denied.
CALOGERO, C.J., would grant and assigns reasons. I would grant and summarily reverse the Court of Appeal. The trial judge is entitled to be respected on a call such as this  whether to grant a continuance. *423 A judge's discretionary call on a matter of this nature is entitled to be given wide latitude.